EXHIBIT 10.45










LOAN AGREEMENT

April 5, 2018




Richard N. Jeffs (the “Lender”) of 11750 Fairtide Road, Ladysmith, BC V9G 1K5,
advanced CDN$10,000 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of
123 W. Nye Ln, Suite 446, Carson City, NV 89706. The Lender advanced the funds
on April 5, 2018.




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 12% per year (the “Interest”)
from April 5, 2018 (the “Effective Date”). The Borrower agrees to pay an
administrative fee of $500 for securing the loan; the administrative fee shall
be added to Principal Sum and will accumulate interest at the same terms as the
Principal Sum.




The Borrower is liable for repayment of the Principal Sum, accrued Interest, the
administrative fee, and any additional costs that the Lender incurs in trying to
collect the Principal Sum and the Interest.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.




LENDER

 

BORROWER

Richard N. Jeffs

 

Cell MedX Corp.

 

 

 

Per:

 

Per:

 

 

 

 

 

 

/s/ Richard N. Jeffs

 

/s/ Yanika Silina

Richard N. Jeffs

 

Yanika Silina, CFO




































































--------------------------------------------------------------------------------




PROMISSORY NOTE




Principal Amount: CAD$10,000

April 5, 2018







Cell MedX Corp., (the “Borrower”) promises to pay on demand to the order of
Richard N. Jeffs (the “Lender”) the sum of $10,000 lawful money of Canada (the
“Principal Sum”) together with the administrative fee of $500 and interest
accrued on the Principal Sum and administrative fee calculated from April 5,
2018 (“Effective Date”) both before and after maturity, default and judgment at
the Interest Rate as defined below.




For the purposes of this promissory note, Interest Rate means 12 per cent per
year. Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
12.68% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.




BORROWER

Cell MedX Corp.




Per:







/s/ Yanika Silina

Yanika Silina, CFO































































